Citation Nr: 1636103	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for patent foramen ovale (PFO), claimed as a hole in the heart, as secondary to service-connected asthma and/or service-connected rhinitis.

2.  Entitlement to service-connection for an enlarged pulmonary artery, as secondary to service-connected asthma and/or service-connected rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to June 1990.

These matters are on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Manila, the Republic of the Philippines.

In the January 2010 substantive appeal, the Veteran asked to be afforded a hearing before a Veterans Law Judge at the Board.  However, the Veteran failed to appear for his hearing.  Without good cause being shown for the failure to appear, the Board finds that his hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.702 (2015).

In February 2012, the Board remanded this case for further development and it is now ready for disposition.

The Board notes that the claim for service connection for gastroesophageal reflux disease was granted in a February 2014 rating decision, and is no longer before the Board.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran does not have PFO or an enlarged pulmonary artery that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed PFO and enlarged pulmonary artery disorder and his active service or a service-connected disability.

CONCLUSION OF LAW

A PFO and an enlarged pulmonary artery were not incurred in or aggravated by service and are not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303(c), 3.310, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2015); see also 38 C.F.R. § 4.9 (2015); Beno v. Principi, 3 Vet. App. 439 (1992).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his current PFO and enlarged pulmonary artery are related to his service-connected asthma and/or allergic rhinitis.

As an initial matter, the Veteran does not contend, nor does a review of the service treatment records reflect any symptoms, complaints, findings, or diagnoses of PFO or an enlarged pulmonary artery during service.

Post-service, VA treatment records include diagnoses of and treatment for PFO and an enlarged pulmonary artery,

Pursuant to the Board's February 2012 remand, in May 2012 the Veteran was afforded VA heart and respiratory conditions Disability Benefits Questionnaire examinations.  The examining VA pulmonologist and internist conducted a thorough review of the claims file and examination of the Veteran.  She opined that the Veteran's PFO and enlarged pulmonary artery were less likely than not proximately due to or the result of his service-connected allergic rhinitis or asthma.

The rationale was that allergic rhinitis is an allergic inflammation of the nasal airways triggered by an allergen that is inhaled by an individual with a sensitized immune system.  Some disorders may be associated with allergic rhinitis such as sinusitis, asthma, allergic conjunctivitis and atopic dermatitis.  Since it is considered an allergic hypersensitivity reaction, it is less likely to cause or aggravate PFO or an enlarged pulmonary artery.

The examining physician explained that PFO is a hole between the left and right atria (upper chambers) of the heart that fails to close naturally soon after a baby is born.  Most patients with PFO with no other heart defects are asymptomatic.  Since PFO is a congenital heart defect, it is not caused by any of his service-connected disabilities.  

The examining physician opined that his service-connected disabilities, particularly his asthma and rhinitis, did not aggravate his PFO as evidenced by his 2D echo findings in August 2007 which revealed the absence of significant shunt flow, a normal LV size and function, a normal June 2011study that revealed a normal PA size, and normal estimated right atrial pressure without evidence of pulmonary hypertension.

She further opined that the August 2007 chest CT scan finding of an enlarged pulmonary artery suggestive of pulmonary hypertension was not associated with any of his service-connected disabilities, including asthma and rhinitis.  His PFT in May 2007 did not reveal an obstructive ventilator defect which is the usual finding in asthma.  Review of his medical records in 2007 failed to show the etiology of the enlarged pulmonary artery despite several work-ups done.  However, it can be ascertained that the enlarged pulmonary artery in 2007 was just transient and has resolved as evidenced by his recent 2D echo finding in June 2011.

Therefore, based on the aforementioned findings, the Veteran's PFO and enlarged pulmonary artery are less likely than not caused or aggravated by (increased in severity due to) his service-connected disabilities particularly asthma and rhinitis.  

The Board acknowledges the June 2016 Written Brief Presentation in which the appellant's representative argues that PFO is a common developmental problem that is usually without symptoms.  However, he suggested that headaches are one of those symptoms, not something likely to run through STRs.  In this regard, it is unclear whether he is contending that the Veteran had undocumented headaches during service that are a symptom of his PFO.

He also indicated that the Veteran's pulmonary hypertension caused his enlarged artery and suggested that his asthma medications could cause or worsen this condition, including "those with a stimulant effect seem to be the worst (as fen-fen was)."  He referenced a July 1991 VA chest x-ray examination which indicated "very minimal pleural thickening " and "few interstitial markings."  However, in this regard, the July 1991 VA examining physician diagnosed a history of minimal reactive airway disease, very infrequent, and non-disabling and did not provide an opinion as to whether the asthma medication aggravated his enlarged pulmonary artery.

Finally, he stated that the Veteran appeared to "have had shortness of breath and painful breathing apart from full spasmodic asthma attacks, indicating aggravation" and that smoking was not a factor, since he stopped smoking in 1970..  However, he provided no medical opinion in support of his claim that his PFO and/or enlarged pulmonary artery were aggravated by the Veteran's service-connected asthma or allergic rhinitis.

Moreover, although the representative provided several internet articles regarding pulmonary hypertension and PFO, these articles, however, contain no opinion as to the relationship between the Veteran's service-connected asthma and/or allergic rhinitis and his PFO and enlarged pulmonary artery.  These articles reference by the appellant's representative simply provide speculative generic statements.  As these articles do not specifically state an opinion as to whether the Veteran's PFO and enlarged pulmonary artery was proximately due to or the result of his service-connected disabilities or aggravated or permanently worsened by his service-connected disabilities, they lack probative value in the consideration of the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board has taken the contention that the Veteran's claimed disabilities are related to his service-connected asthma and/or allergic rhinitis seriously (this was the basis of the Board remand in order to address this medical question).  In this regard, the Board finds that the VA medical examination and opinion, provides highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a heart and respiratory evaluations, the examining pulmonologist and internist concluded that the Veteran's PFO and enlarged pulmonary artery are not related to his service-connected disabilities.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no contrary medical opinion of record.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a PFO and enlarged pulmonary artery, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that a PFO and enlarged pulmonary artery is related to the Veteran's active service or was caused or aggravated by the Veteran's service-connected disabilities.  Accordingly, service connection for a PFO and enlarged pulmonary artery must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

With regard to the claims for service connection for PFO and an enlarged pulmonary artery, the Board finds that the examination reports and opinions show the examining physician considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of these matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for patent foramen ovale (PFO), claimed as a hole in the heart, as secondary to service-connected asthma and/or service-connected rhinitis, is denied.
 
Service-connection for an enlarged pulmonary artery, as secondary to service-connected asthma and/or service-connected rhinitis, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


